Exhibit 10.2

 

Execution Copy

 

AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED
PURCHASE AND CONTRIBUTION AGREEMENT

 

Dated as of October 17, 2003

 

THIS AMENDMENT NO. 2 dated as of October 17, 2003 (“Amendment”) to the SECOND
AMENDED AND RESTATED PURCHASE AND CONTRIBUTION AGREEMENT, dated as of June 19,
2003 (as amended, restated, supplemented or otherwise modified from time to
time, the “Sale Agreement”) is entered into by and between HPSC BRAVO FUNDING,
LLC, a Delaware limited liability company (the “Buyer”) and HPSC, INC., a
Delaware corporation (the “Seller”).  Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Definitions List referenced in the Sale Agreement.

 

PRELIMINARY STATEMENTS

 

WHEREAS, pursuant to Section 4.01(r)(i) of the Sale Agreement, the Seller has
represented and warranted, with respect to each Purchased Receivable, that at
least one Scheduled Contract Payment had been made by the related Obligor prior
to the related Purchase Date in accordance with clause (xxvi) of the definition
of “Eligible Receivable” (as such clause was in effect prior to the
effectiveness of this Amendment); and

 

WHEREAS, it has come to the attention of the parties hereto that, with respect
to certain Purchased Receivables, no Scheduled Contract Payments had been made
by the Obligors prior to the related Purchase Dates; and

 

WHEREAS, as a result of the foregoing, and also the resulting inaccuracy of the
calculations of the Discounted Eligible Receivables Balance as set forth in
certain Settlement Reports delivered by the Seller pursuant to Section 2.05(b)
of the Sale Agreement, Events of Termination have occurred pursuant to
Section 7.01(c) of the Sale Agreement (collectively, the “Eligibility Default”);
and

 

WHEREAS, as described in Amendment No. 2 to the Receivables Purchase Agreement,
dated as of the date hereof, a Wind-Down Event has occurred pursuant to
Section 7.01(h) of the Receivables Purchase Agreement; and

 

WHEREAS, as a result of the occurrence of the above-described Wind-Down Event,
and pursuant to Section 7.01(l) of the Sale Agreement, an Event of Termination
has occurred (the “Cross Default”); and

 

WHEREAS, the Seller has requested that the Buyer waive, and the Buyer has agreed
to waive, subject to the conditions set forth herein, the Eligibility Default
and the Cross Default pursuant to Section 9.01 of the Sale Agreement; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Buyer and the Seller have agreed to amend the Sale Agreement on the
terms and subject to the conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Buyer and the Seller agree as follows:

 

SECTION 1.                  Waiver.  Effective as of the date first above
written, subject to the satisfaction of the conditions precedent set forth in
Section 4 below, the Buyer hereby waives each of the Eligibility Default and the
Cross Default.

 

SECTION 2.                  Amendment to the Sale Agreement.  Effective as of
the date first above written, subject to the satisfaction of the conditions
precedent set forth in Section 4 below, the Sale Agreement is hereby amended as
follows:

 

(a)                    Section 5.04(a) of the Sale Agreement is amended by
adding at the end thereof the following clause (vi):

 

(vi)                the Seller will not suffer or permit the sum of (A) an
amount equal to (1) the lesser of (x) the “Maximum Revolver Amount” minus the
“Letter of Credit Usage” and (y) the “Borrowing Base” minus the “Letter of
Credit Usage”, minus (2) the outstanding principal balance of all “Advances”
under the FootHill Credit Agreement (as such terms in quotations are defined in
the FootHill Credit Agreement as in effect on the date hereof), plus (B) the
Seller’s unrestricted cash on hand, to be less than $5,000,000 at any time.

 

(b)                   Section 7.01 of the Sale Agreement is amended by (i)
adding “or” at the end of clause (n) thereof and (ii) adding, after such clause
(n), the following clause (o):

 

(o)                                 The Seller shall fail, on or before
January 1, 2004, to (i) complete an issuance of securities representing an
equity interest in the Seller, in respect of which issuance the proceeds
received by the Seller (net of transaction expenses) are greater than or equal
to $15,000,000 or (ii) obtain debt financing (which may be a term loan or the
issuance of term notes) in an available principal amount of $15,000,000, under
the terms of which (A) the Seller’s repayment obligations are subordinate to the
Seller’s repayment obligations under the FootHill Credit Agreement and (B) the
Seller is not required to repay the principal amount of such debt prior to
December 1, 2006.

 

SECTION 3.                  Representations and Warranties.  The Seller
represents and warrants as follows:

 

(a)                    This Amendment and the Sale Agreement as amended hereby
constitute legal, valid and binding obligations of the Seller and are
enforceable against the Seller in accordance with their terms.

 

2

--------------------------------------------------------------------------------


 

(b)                   Upon the effectiveness of this Amendment, the Seller
hereby reaffirms that the representations and warranties contained in Article IV
of the Sale Agreement are true and correct.

 

(c)                    Upon the effectiveness of this Amendment, the Seller
hereby reaffirms all covenants made in the Sale Agreement and the other Facility
Documents to which it is a party to the extent the same are not amended hereby
and agrees that all such covenants shall be deemed to have been remade as of the
effective date of this Amendment.

 

(d)                   Upon the effectiveness of this Amendment, no Event of
Termination or Unmatured Event of Termination shall have occurred and shall be
continuing.

 

SECTION 4.                  Conditions Precedent.  This Amendment shall become
effective as of the date hereof on the date on which the Collateral Agent shall
have received (i) a copy of this Amendment, duly executed and delivered by each
of the Buyer and the Seller and (ii) a copy of Amendment No. 2 to the
Receivables Purchase Agreement, dated as of the date hereof, duly executed by
each party thereto.

 

SECTION 5.                  Amendments to Receivables Purchase Agreement.  For
the avoidance of doubt, the parties hereto acknowledge that the “Definitions
List” referred to in Section 1.01 of the Sale Agreement means Appendix A to the
Receivables Purchase Agreement as amended from time to time, including by
Amendment No. 1 to the Receivables Purchase Agreement, dated as of August 11,
2003, and by Amendment No. 2 to the Receivables Purchase Agreement, dated as of
the date hereof.

 

SECTION 6.                  Reference to the Effect on the Sale Agreement.  (a) 
Except as specifically set forth above, the Sale Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.  The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein and for the limited purposes set forth
herein, operate as a waiver of any right, power or remedy of the Buyer, nor
constitute a waiver of any provisions of the Sale Agreement, or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

 

(b)  Upon the effectiveness of this Amendment, each reference in the Sale
Agreement to “this Sale Agreement”, “hereunder”, “hereof”, “herein” or words of
like import shall mean and be a reference to the Sale Agreement as amended
hereby, and each reference to the Sale Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the Sale
Agreement shall mean and be a reference to the Sale Agreement as amended hereby.

 

SECTION 7.                  Headings.  Section headings in the Amendment are
included herein for convenience of reference only and shall not constitute part
of this Amendment for any other purpose.

 

SECTION 8.                  Governing Law.  This Amendment shall be governed by
and construed in accordance with the laws of the State of New York.

 

3

--------------------------------------------------------------------------------


 

SECTION 9.                  Counterparts.  This Amendment may be executed by one
or more of the parties to this Amendment on any number of separate counterparts
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.

 

[Remainder of this page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

 

HPSC, INC., as Seller

 

 

 

 

 

By:

/s/ Rene Lefebvre

 

 

Name: Rene Lefebvre

 

Title:  CFO

 

 

 

HPSC BRAVO FUNDING, LLC, as Buyer

 

 

 

 

 

By:

/s/ Rene Lefebvre

 

 

Name: Rene Lefebvre

 

Title:  Manager

 

 

 

 

Agreed and Acknowledged:
MBIA Insurance Corporation,
as Insurer and as Collateral Agent

 

 

 

 

 

By:

/s/ Andrew Laterza

 

 

Name: Andrew P. Laterza

 

Title: Vice President

 

 

 

Signature Page to Amendment No. 2 to Purchase and Contribution Agreement

 

--------------------------------------------------------------------------------